Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation the depth is approximately 4cm to approximately 20cm given claim 9 being dependent on claim 8, and the claim also recites the depth is approximately 5cm to approximately 6cm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1 and 4-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,782,948 to Harwood et al. in view of U.S. Patent No. 6,105,309 to Takayanagi.
Referring to claim 1, Harwood et al. discloses a system for growing a plurality of plants comprising, a trough – at 90, for supporting a nutrient solution – see figure 9A, an opaque flexible sheet – at 10 – see column 5 line 63 to column 6 line 29 detailing a flexible material and – see column 6 lines 60-64 detailing parts of the sheet being made of opaque material such as metal, having a plurality of apertures therein for supporting the plants – see apertures at 20 in figures 2-3, and a roller – at 44,46, for reversibly unrolling the flexible sheet parallel to the 
Referring to claim 4, Harwood et al. as modified by Takayanagi further discloses a mechanical harvester – see cutting device detailed in column 4 lines 54-67 of Harwood et al., adapted to be positioned adjacent to the roller – see figure 6a and column 4 lines 54-67 of Harwood et al., for harvesting the plants that are supported by the apertures as the flexible sheet is rolled onto the roller – at 44,46,62 – see figures 4A,5,6A and column 4 lines 54-67 of Harwood et al.
Referring to claim 5, Harwood et al. discloses a system for growing a plurality of plants, comprising, at least one trough – at 90, for supporting a nutrient solution – see figure 9A, for each at least one trough, an opaque flexible sheet – at 10 – see column 5 line 63 to column 6 line 29 detailing a flexible material and – see column 6 lines 60-64 detailing parts of the sheet being 
Referring to claim 6, Harwood et al. as modified by Takayanagi further discloses the at least one trough includes a corrugated sheet – at 10 of Takayanagi, including a plurality of corrugations which define the plurality of channels of the at least one trough – see at 1,10 with item 10 defining the top of the channels as seen in figures 1,9,11,12A,13 of Takayanagi. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. and add the plurality of channels of Takayanagi, so as to yield the predictable 
Referring to claim 7, Harwood et al. as modified by Takayanagi further discloses the corrugations are of a depth to enable temperature regulation and stability of the nutrient solution – see figures 1,9,11,12A,13 of Takayanagi where the device of Harwood et al. as modified by Takayanagi is at least capable of performing these functional/intended use limitations in the claim in that the corrugations disclosed in Takayanagi allow for the nutrient solution to be maintained in the channel and therefore facilitate regulation of temperature so as to make the solution stable for repeated use.
Referring to claim 8, Harwood et al. as modified by Takayanagi does not disclose the depth is approximately 4 cm to approximately 20 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and make the corrugation depth any desired dimensions including the claimed 4cm to 20cm, so as to yield the predictable result of securing the plant to the trough so that the plant is properly exposed to the nutrient solution as desired. 
Referring to claim 9, Harwood et al. as modified by Takayanagi does not disclose the depth is approximately 5 cm to approximately 6 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and make the corrugation depth any desired dimensions including the claimed 5cm to 6cm, so as to yield the predictable result of securing the plant to the trough so that the plant is properly exposed to the nutrient solution as desired.

Referring to claim 11, Harwood et al. as modified by Takayanagi does not disclose the at least one trough is inclined at approximately 3 to approximately 5 degrees with respect to the horizontal. However, it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and make the trough incline any desired value including the claimed 3 to 5 degrees, so as to yield the predictable result of ensuring the trough is of sufficient size to hold the required amount of nutrient solution while maintaining the level of solution in the trough as desired. 
Referring to claim 12, Harwood et al. as modified by Takayanagi further discloses the at least one trough includes a plurality of troughs – see at 1 in figure 1 of Takayanagi. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. and add the plurality of troughs of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired.
Referring to claim 13, Harwood et al. as modified by Takayanagi further discloses the plurality of troughs are arranged substantially parallel to each other – see at 1 in figure 1 of Takayanagi. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. and add the plurality of troughs of Takayanagi, so as to yield the predictable result of allowing for more plants to be processed by the device at the same time so as to increase the yield of the device as desired.

Referring to claim 15, Harwood et al. as modified by Takayanagi further discloses withdrawing the sheet – at 10, from above the trough in a direction substantially parallel to the trough – see via items 40-68 in figures 1,4,8,9A of Harwood et al., while withdrawing at least a portion of each plant from the respective aperture thereof – see cutter detailed in column 4 lines . 
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harwood et al. as modified by Takayanagi as applied to claim 1 above, and further in view of U.S. Patent No. 5,042,196 to Lukawski.
Referring to claim 2, Harwood et al. as modified by Takayanagi further discloses the plurality of troughs – at 1, are made of a substantially rigid sheet – see column 7 lines 15-20 of Takayanagi. Harwood et al. as modified by Takayanagi does not disclose the plurality of troughs are corrugations of a substantially rigid sheet. Lukawski does disclose the plurality of troughs – at 49,50, are corrugations of a substantially rigid sheet – see figure 3 and column 7 lines 15-20. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and add the troughs being corrugations as disclosed by Lukawski, so as to yield the predictable result of making the device easier to assemble.
Referring to claim 3, Harwood et al. as modified by Takayanagi and Lukawski does not disclose the substantially rigid sheet is a polymer-coated metal sheet. However, it would have been obvious to one of ordinary skill in the art to take the device of Harwood et al. as modified by Takayanagi and Lukawski and make the sheet out of any suitable material including the . 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to plant growing systems/methods in general:
	U.S. Pat. No. 3,660,933 to Wong – shows plant growing system
	U.S. Pat. No. 4,118,891 to Kehl et al. – shows plant growing system
	U.S. Pat. No. 4,584,791 to Wolf – shows plant growing system
	U.S. Pat. No. 5,323,567 to Nakayama et al. – shows plant growing system
	U.S. Pat. No. 6,276,089 to Boisclair et al. – shows plant growing system

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643